Title: From John Adams to John Torrey, 28 May 1798
From: Adams, John
To: Torrey, John



To the Grand Jury for the County of Plymouth in the State of Massachusetts
GentlemenPhiladelphia May 28 1798


I thank you for your Address which has been transmitted to me, according to your request by the Chief Justice of the State.
Difficult as it is to believe that a Nation Struggling or pretending to Struggle for Liberty and Independence, Should attempt to invade or impair those Blessings where they are quietly and fully enjoyed. Yet thus it is and the United States of America are not the only Example of it.
While occupied in your peaceful labours Employment you have seen the Fruits of your Industry plundered, by professed Friends. Your Tranquility has been disturbed by incessant Appeals to the Passions and Prejudices of the People by designing Men, and by audacious attempts to seperate the People from the Government. And there is not a Village in the United States, perhaps which cannot testify to similar Abuses.
Liberty, Independence, National honor, Social Order, and public Safety appear to you to be in danger. Your Acknowledgment to me, therefore are the more obliging and encourageing.
Your Prayer for the my preservation of my and your Pledge, that in any arduous Issue to which the Arts or Arms of Successful Violence may compell Us, you will, as becomes faithfull Citizens of this happy Country, come forward as One Man, in defence of all that is dear to Us are to me as affecting as to the Public they ought to be Satisfactory  Sentiments. The more affecting to me as they come from the most ancient settlement in the Northern Part of the Continent, held in peculiar Veneration by my, at all times

John Adams